Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 19} I respectfully concur in the syllabus but dissent from the majority’s application of that syllabus and subsequent conclusion that liability insurance is not related to the function of operating Ohio’s highways.
*358{¶ 20} This case turns on our analysis of the phrase “relating to” as it appears in Section 5(a), Article XII of the Ohio Constitution. That section, in its entirety, states:
{¶ 21} “No moneys derived from fees, excises, or license taxes relating to registration, operation, or use of vehicles on public highways, or to fuels used for propelling such vehicles, shall be expended for other than costs of administering such laws, statutory refunds and adjustments provided therein, payment of highway obligations, costs for construction, reconstruction, maintenance and repair of public highways and bridges and other statutory highway purposes, expense of state enforcement of traffic laws, and expenditures authorized for hospitalization of indigent persons injured in motor vehicle accidents on the public highways. ” (Emphasis added.)
{¶ 22} R.C. 315.12, our prior case law, and common sense tell us that liability insurance premiums are “relatfed] to” the construction, maintenance, and repair of public highways.
{¶ 23} Section 5(a), Article XII of the Ohio Constitution restricts the use of certain fees and taxes to highway purposes, but the Constitution specifically includes language that allows for “other statutory highway purposes,” including “expenditures authorized for hospitalization of indigent persons injured in motor vehicle accidents on the public highways” and “payment of highway obligations.” If the Ohio Constitution allows for the funds to be used for direct payments to accident victims, surely a payment for liability insurance to cover those costs (far less costly than the full cost of hospitalization) also fits under Section 5(a) uses.
{¶ 24} In addition, the legislature has already defined what “other statutory highway purposes” are in R.C. 315.12.
{¶ 25} R.C. 315.12(A) is the legislative determination of what “soft costs” are necessary to operate the county engineer’s office. It states that two-thirds of the office’s expenses may be paid from this fund as representing that percentage of the engineer’s duties related directly to highways. The legislature has made the public policy determination of what constitutes “other statutory highway purposes.” In addition, in R.C. 2744.081, the legislature has also allowed counties to allocate costs for participation in a joint self-insurance pool.
{¶ 26} This court has already considered the application of R.C. 315.12. In Scioto Cty. Bd. of Commrs. v. Scioto Cty. Budget Comm. (1969), 17 Ohio St.2d 39, 46 O.O.2d 203, 244 N.E.2d 888, the court ruled: “This section [R.C. 315.12] means that at least two-thirds of the cost of the office of the county engineer must be paid from motor vehicle license and fuel tax revenues,” impliedly upholding the two-thirds allocation as constitutional. In addition, in Madden v. Bower (1969), 20 Ohio St.2d 135, 138-139, 49 O.O.2d 469, 254 N.E.2d 357, the court found that at least two-thirds of the cost of employee health insurance premiums for the county *359engineer’s office must be paid from these funds. The cautionary footnote in Madden clearly refers to nonhighway functions such as surveying and sewer improvements, not to highway-related functions such as insurance, which is indeed the entire issue in Madden. Id. at-361, 49 O.O.2d 469, 254 N.E.2d 357, fn. 2. I fail to see the distinction between employer health-insurance premiums and liability insurance premiums.
Peck, Shaffer & Williams, L.L.P., Thomas A. Luebbers, and Erin A. Sutton, for appellees.
Bricker & Eckler, L.L.P., Luther L. Liggett, and Maria J. Armstrong, for appellant.
Chester, Willcox & Saxbe, L.L.P., John W. Bentine, and Gerhardt A. Gosnell II, urging affirmance for amici curiae, County Commissioners’ Association of Ohio and County Risk Sharing Authority.
Schottenstein, Zox & Dunn and Roger L. Sabo, urging reversal for amicus curiae, Ohio Contractors Association.
Frederick A. Vierow, urging reversal for amicus curiae, County Engineers Association of Ohio.
{¶ 27} Common sense and the dealings of everyday business also demonstrate that liability insurance is a necessary cost of doing business in today’s world, especially in the high-risk area of highway construction.
{¶ 28} It is merely a math calculation to determine what portion of the CORSA liability insurance premium is attributable to the engineer’s office. In fact, that calculation has already been made; the county engineer’s share of the premiums is based on the loss experiences and potential exposures attributable to that office. The appellees, Knox County Commissioners, now assert that at least two-thirds of that premium shall be paid from the highway funds pursuant to R.C. 315.12.
{¶ 29} The Constitution allows the use of these funds to pay hospital bills for indigent persons injured on our highways, but the majority of this court does not allow those same funds to be used for liability insurance to cover those same costs. I cannot agree with this analysis.
{¶ 30} Therefore, I respectfully dissent, and I would affirm the judgment of the court of appeals to the extent that two-thirds of the premium should be paid from the motor vehicle fees and taxes.
Pfeifer, J., concurs in the foregoing opinion.